Wallace, J.
This writ is refused, because, as appears by the petition, the question upon which a decision is sought has been considered and decided adversely to the contention for the petitioner by Judge Benedict, in a cause now on trial in this court. That decision, until it is reversed upon a review in this court, ought to be authoritative; otherwise there might be conflicting adjudications upon the same question in the same court. It would he unseemly and prejudicial to the orderly administration of justice for one judge to review and reverse, in a collateral proceeding, a decision made by another judge sitting in the same court, and especially so in a cause now in progress in this court, in which the decision complained of can be reviewed by the full court if the cause proceeds, and the petitioner is convicted, but can never be reviewed if the petitioner should he discharged upon this proceeding.